Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office action is responsive to the amendment and response filed on December 15, 2020 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 10, 17, 23, and 26 are now amended.
Claims 1–9 and 28 are now canceled.
Claims 29–38 are now added.
Claims 10–12, 17, 20, 21, 23, 24, 26, 27, and 29–38 are pending in the application. 
All previous grounds of objection and rejection are hereby withdrawn in light of the Applicant’s narrowing amendments correcting the issues raised in those objections and rejections. Accordingly, the Applicant’s remarks on pages 10-16 are no longer relevant, and will not be further addressed.
However, new grounds of rejection are set forth herein, as necessitated by the present amendments. Accordingly, since all pending claims stand rejected, the Applicant’s request for an allowance (Response 16) is respectfully denied. 
CLAIM OBJECTIONS
The Office objects to claims 29 and 34 for having the following informalities. In both cases, the informality concerns a problem with antecedent basis, but the problem is not sufficiently “aggravated” to merit a rejection under 35 U.S.C. § 112(b). See MPEP § 2175 (instruction 3 of form paragraph 7.34.05 explaining that a rejection for insufficient antecedent basis “should ONLY be used in aggravated situations where the lack of antecedent basis makes the scope of the claim indeterminate.”). 
a computing device, the method comprising: retrieving a page from a host computing device that is in network communication with the computing system” (emphasis added). Claim 29 lacks antecedent basis for “the computing system,” because the antecedent likely intended by the Applicant in the preamble is a “computing device” rather than a computing system.
Claim 34 lacks antecedent basis for “the fourth width” on lines 4 and 6 of the claim. The Examiner believes this was a typographical error, where “the third width” was intended (see line 2), and will treat claim 34 as such for purposes of applying prior art. 
Appropriate correction is required. 
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 38 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
The applicant has not pointed out where the new claim is supported, nor does there appear to be a written description of the specifically requiring the first width to be greater than the second width in the application as filed.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 29–32, 37, and 38 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0025737 A1 (“Breinberg”).
Claim 29
Breinberg discloses:
A method performed by a processor of a computing device, the method comprising:
“In general, the present invention dynamically and automatically lays out elements within a window by using dynamically resizable FlowFrames disposed within a window. In particular, with reference to FIG. 4, in combination with FIG. 1, and FIG. 2, FIG. 4 illustrates interaction between an exemplary operating system (134 of FIG. 1), an exemplary software application program 135, a dialog manager module 320 for managing dialog windows and the like, and an AutoLayout module 330 in accordance with the present invention.” Breinberg ¶ 69.
retrieving a page from a host computing device that is in network communication with the computing system,

wherein the page comprises a first zone and a second zone, 
“For example, as illustrated by FIG. 5, an exemplary schematic of a dialog window 500 contains two group box frames, Frame A and Frame B, 510 and 520, respectively.” Breinberg ¶ 87.
the first zone includes a section, 
“The Frame B group box 520 includes a FlowFrame 530.” Breinberg ¶ 87.
and the section includes a first subsection and a second subsection, wherein the first subsection has a first width assigned thereto and the second subsection has a second width assigned thereto, 
FlowFrame 530 has “children 540, 550 and 560.” Breinberg ¶ 87. However, FlowFrames are not limited to this arrangement of children, and in a more relevant example (FIG. 7A–7B), the FlowFrame has two “BindChildPairs” that are equivalent to the claimed first and second subjection (a first BindChildPair comprising graphical elements 710–720 and a second BindChildPair comprising graphical elements 730–740). Breinberg ¶ 101. Each of BindChildPair has an inherent width that must be compared for purposes of determining if it will fit on a row, as will be discussed in greater detail below. See Breinberg ¶ 100.
the page comprises a first graphical element in the first subsection, a second graphical element in the second subsection, 
“The BindChildPair method has been used in this example to bind the first control, Child Text Label A 710, to the second control, Child Control A 720. Further, 
and a third graphical element in the second zone;
While Breinberg does not explicitly provide an example of the contents of Frame A 510, it is generally understood that “each frame contains particular controls or other elements.” Breinberg ¶ 9.
comparing an aggregate of the first width and the second width with a width of a display window within which the page is to be displayed;
“The bound set of children will all be kept in the same row whenever the flow width is great enough to make that possible, even if that results in less efficient use of the preceding and succeeding rows. But if the flow width is too narrow to hold them all in the same row, then the bound set will be broken up into multiple rows.” Breinberg ¶ 100.
responsive to retrieving the page and further responsive to comparing the aggregate of the first width and the second width with the width of the display window, causing the page to be displayed in the display window on a display, wherein:
	when the aggregate of the first width and the second width is determined to be less than the width of the display window, the first graphical element and the second graphical element are displayed side by side in a first row in the display window based upon the aggregate of the first width and the second width being less than the width of the display window; and
“When the width of the FlowFrame is reduced from its initial size to the point where the dashed line 750 crosses the dialog window, the FlowFrame is automatically vertically resized, and both the third and fourth controls, ‘Child Text Label B’ 730, and ‘Child Control B’ 740, respectively, wrap to a newly instantiated row below the top row, as illustrated by FIG. 7B.” Breinberg ¶ 101.
when the aggregate of the first width and the second width is determined to be greater than the width of the display window, the first graphical element is displayed 
“The bound set of children will all be kept in the same row whenever the flow width is great enough to make that possible.” Breinberg ¶ 100.
further wherein the third graphical element fails to be displayed in a same row with either the first graphical element or the second graphical element regardless as to whether the aggregate of the first width and the second width is less than or greater than the width of the display window due to the third graphical element being in the second zone while the first graphical element and the second graphical element are in the first zone.
All of the operations discussed thus far have involved the FlowFrame 530, which is in Frame B 520 (the claimed first zone), rather than Frame A 510. See Breinberg FIG. 5. As shown in the working example of FIGS. 9–14, this ultimately means that the contents of Frame A are unaffected by the calculations performed within Frame B.
Specifically, “as illustrated by FIG. 11, as the task pane is made narrower [than its width in FIG. 10], the ‘Loop until next sound’ checkbox 935 can no longer fit in the same row, since the ‘Sound’ dropdown 930 to its left must maintain its minimum width. Consequently, the ‘Loop until next sound’ checkbox 935 drops to form a second row within the second FlowFrame 911,” yet, the contents of the first row 910 remain untouched by this operation. Breinberg ¶ 120 and FIGS. 10–11.
Claim 30
Breinberg discloses the method of claim 29, 
wherein the first graphical element is a widget. 
As shown in FIG. 7A, the Child Control A 720 portion of the BindChildPair includes a dropdown menu.
Claim 31
Breinberg discloses the method of claim 29, 

As shown in FIG. 7A, the Child Control A 720 portion of the BindChildPair includes a dropdown menu, while Child Text Label B 730 includes text. 
Claim 32
Breinberg discloses the method of claim 29, further comprising: 
determining that the aggregate of the first width and the second width is less than the width of the display window based upon the comparing the aggregate of the first width and the second width with the width of the display window such that the first graphical element and the second graphical element are displayed in the first row;
“The bound set of children will all be kept in the same row whenever the flow width is great enough to make that possible.” Breinberg ¶ 100.
receiving an indication that the display window has been resized such that the width of the display window has been updated; 
The operating system detects whether “the width of the FlowFrame is reduced from its initial size.” Breinberg ¶ 101.
upon receiving the indication that the display window has been resized, comparing the aggregate of the first width and the second width with the updated width of the display window; 
In addition to detecting the reduction in size, the operating system further detects if the reduction is “to the point where the dashed line 750 crosses the dialog window.” Breinberg ¶ 101.
determining that the aggregate of the first width and the second width is greater than the updated width of the display window; and upon determining that the aggregate of the first width and the second width is greater than the updated width of the display window, displaying the first element in the first row and the second element in the second row.

Claim 34
Breinberg discloses the method of claim 29,
wherein the section includes a third subsection that has a third width assigned thereto, the page comprising a fourth graphical element in the third subsection, 
Reference is now made to two examples of the claimed invention.
The first example is shown in FIGS. 5 and 6A–6B, which illustrate how the FlowFrame 530 behaves when it has a third child, in addition to the first two children discussed above in the rejection of claim 29. As shown in FIG. 5, “Frame B group box 520 includes a FlowFrame 530 having children 540, 550 and 560.” Breinberg ¶ 87. 
The second example is shown in FIGS. 9–11. Starting with FIG. 9, “[t]he second FlowFrame 911 includes a ‘Sound’ label 925, dropdown control 930, and a ‘Loop until next sound’ checkbox 935.” Breinberg ¶ 118.
the method further comprising: determining that an aggregate of the first width, the second width, and the fourth width is less than the width of the display window; 
In comparison to FIG. 6B, prior to narrowing the window, all three child elements are laid out on the same row to the extent that they can all fit within the width of the single row. See Breinberg FIGS. 5 and 6A–6B; see also Breinberg ¶ 65 (“a FlowFrame arranges its children horizontally in a row, like a conventional ‘Horizontal Frame,’ but dynamically wraps the children to one or more additional rows, as necessary.”).
upon determining that the aggregate of the first width, the second width, and the fourth width is less than the 
“In particular, FIG. 6A shows a FlowFrame 600 having three child frames with associated controls, ‘Child Text Label’ 610, ‘Child Control A’ 620, and ‘Child Control B’ 630.” Breinberg ¶ 94.
Similarly, in FIG. 9, the task pane 900 is wide enough such that all three elements 925–935 are displayed “in a single row.” Breinberg ¶ 118.
subsequent to displaying the first graphical element, the second graphical element, and the fourth graphical element side by side in the same row, receiving an indication that the display window has been resized such that the width of the display window has been reduced;
Next, “the width of the FlowFrame is reduced as illustrated by FIG. 6B.” Breinberg ¶ 94. Likewise, in the second example, “the task pane is made narrower still.” Breinberg ¶ 120.
responsive to receiving the indication that the display window has been resized, determining that the aggregate of the first width, the second width, and the fourth width is greater than the reduced width of the display window;
“Next, as illustrated by FIG. 11, as the task pane is made narrower still, the ‘Loop until next sound’ checkbox 935 can no longer fit in the same row.” Breinberg ¶ 120.
determining that the aggregate of the first width and the second width is less than the reduced width of the display window;
Meanwhile, the software also recognizes that “the ‘Sound’ dropdown 930 to its left must maintain its minimum width,” Breinberg ¶ 120, together with the sound label 925 as illustrated. See Breinberg FIG. 11.
based upon the aggregate of the first width, the second width, and the fourth width being greater than the reduced width of the display window, and further based upon the aggregate of the first width and the second 
As shown with the first example, “it is desired to keep Child Text Label 610 in association with both Child Control A 620 and Child Control B 630. Consequently, as the width of the FlowFrame is reduced as illustrated by FIG. 6B, using the IndentLatterRowsBy​First​Child method on the FlowFrame of FIG. 6A serves to automatically cause Child Control B 630 to be left aligned with Child Control A 620 as Child Control B wraps to the next row.” Breinberg ¶ 94.
Likewise, in the second example the “Loop until next sound” checkbox 935 drops to form a second row within the second FlowFrame 911. Breinberg ¶ 120.
Claim 37
Breinberg discloses the method of claim 29, 
wherein the first width is different from the second width.
As shown in FIGS. 7A–7B, the two control pairs may have different widths. For example, as can be seen in FIG. 7B, even with both pairs being vertically aligned, the second pair 730–740 is wider than the first pair because control 740 includes a drop-down arrow that the first pair does not include. 
Claim 38
Breinberg discloses the method of claim 37, 
wherein the first width is greater than the second width.
As shown in FIGS. 7A–7B, the two control pairs may have different widths. For example, as can be seen in FIG. 7B, even with both pairs being vertically aligned, the second pair 730–740 is wider than the first pair because control 740 includes a drop-down arrow that the first pair does not include. Note that in this rejection, the mapping from claim 29 would simply be switched such that the second subsection maps to the first pair 710–720 and vice-versa.
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	FILNER AND SRINIVASAN TEACH OR AT LEAST SUGGEST CLAIMS 10–12, 20, 21, 24, 26, 27, 29–31, AND 37.
Claims 10–12, 20, 21, 24, 26, 27, 29–31, and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0255244 A1 (“Filner”) in view of U.S. Patent Application Publication No. 2011/0074824 A1 (“Srinivasan”).
Claim 10
Filner teaches:
A computing system comprising: a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising: 

retrieving a page from a host computing device that is in network communication with the computing system, 
“As described below, the device 200 includes browser software and is thus capable of presenting content including web pages and the like to users.” Filner ¶ 31. The browser allows the user to request a page, Filner ¶ 32, such as the initial page 400 illustrated in FIG. 4. See Filner ¶ 33. 
wherein the page comprises a first zone and a second zone, 
“In FIG. 4, there is shown a representation of a page 400 as it would be rendered in a conventional browser.” Filner ¶ 33. As shown, the initial page 400 includes several “blocks 404,” including a first block 404a and a second block 404c. Filner FIG. 4.
the first zone includes a section, 
Block 404a comprises a table 405. Filner FIG. 4.
and the section includes a first subsection and a second subsection, wherein the first subsection has a first width assigned thereto and the second subsection has a second width assigned thereto, 
Table 405 is further sub-divided into several cells 405a–405f. Filner FIG. 4. For purposes of this discussion, we may consider any one of cells 405a–d (e.g., cell 405c) to correspond to the claimed first subsection and any one of cells 405e or f (e.g., cell 405e) to correspond to the claimed second subsection. 
As shown in table below paragraph 38, each respective HTML tag <TD>1 for each cell of the table may be assigned with the attribute “width = {n}” to describe its own width. See Filner ¶ 38 TABLE 1. We can confirm that this assignment is 
the page comprises a first graphical element in the first subsection, a second graphical element in the second subsection, 
Each <TD> may further include attributes that cause their respective contents to be rendered graphically. For example, the “bgcolor = {color}” causes a solid color to be rendered as the square for the table cell, whereas the “background = {url}” loads an image at the specified URL for the table cell.
and a third graphical element in the second zone;
In the context of the present disclosure, “a graphical element may be text.” (Spec. ¶ 1). Likewise, Filner discloses that there is “text in block 404c in the initial page layout 400.” Filner ¶ 48.

Filner does not appear to explicitly disclose comparing window and element widths, because Filner simply relies on determining that the user has requested a mobile-friendly version of the page. 
responsive to retrieving the page and based upon 
As mentioned above, the user operates the browser software to request page 400 (FIG. 4), see Filner ¶¶ 31–32, and the browser causes the page 400 to be displayed as “page 424 rearranged in accordance with an aspect of the present invention.” Filner ¶ 33.
in the display window on a display, 
see Filner ¶ 34) that is to be performed by the handheld computing device 120 in order to “solv[e] a fundamental problem with browsing on mobile devices today, namely presenting web content on the small screen of a mobile device.” Filner ¶ 32; see also Filner ¶ 30.
wherein: when the aggregate of the first width and the second width is 
When the page 400 is “rendered in a conventional browser,” Filner ¶ 33, such a browser provides a width that is not a single column width. Therefore, as shown in FIG. 4, cell 405c is displayed next to cell 405e, and as the figure plainly shows, the combined width of 405c plus 405e is clearly less than the width that the conventional browser provides for page 400. 
and when the aggregate of the first width and the second width is 
In contrast, when the page is rendered as page 424 in a window of the single column browser—which again, is a browser whose width may be described as being only one column wide—then “the contents of the page are in a single column,” in part by “rendering table cells as block elements to ensure that one cell appears per line.” Filner ¶ 34.
and further wherein the third graphical element fails to be displayed in a same row with either the first graphical element or the second graphical element regardless as 
As shown in FIG. 4, block 404c (and thus also its contents) fails to be displayed on the same row as either cell 405c or 405e regardless of whether the browser provides a single column width (page 424) or a non-single column width (page 400). Filner FIG. 4.
due to the third graphical element being in the second zone while the first graphical element and the second graphical element are in the first zone.
In both pages 400 and 424, block 404c gets its own row regardless of the respective widths of pages 400 or 424 “due to” the fact that it is a block-level element. That is, the reason that the second block 404c always appears on in its own row regardless of the width of the display window is “due to” the second block 404c being its own block-level element, in contrast to the table cells 405a–f being mere siblings of each other, which are all underneath the same first block 404a. 
Only block-level elements may be given their own row, which is why, in order to convert from page 400 to page 424, the single-column browser must “render[] table cells as block elements to ensure one cell appears per line.” Filner ¶ 11 (emphasis added). In other words, the thing that makes an element appear on its own line is its status as a block-level element.
Filner differs from the claimed invention in two respects. First, Filner does not appear to explicitly disclose comparing window and element widths, because Filner simply relies on determining that the user has requested a mobile-friendly version of the page. Second, looking at FIG. 4 of Filner, the prior art iterates through table 405 column-by-column to create the single-column layout 424, instead of iterating through table 405 row-by-row to create the single-column layout 424. Notice that if Filner had instead iterated through table 405 row-by-row, the column of cells in page 424 would instead be stacked as 405a’, 405c’, 405e’, 405b’, 405d’, 405f’, thereby stacking cells 405e’ and 405c’ in “adjacent” rows. 
Srinivasan, however, teaches:

As shown in FIGS. 5A and 7, a first iteration of the loop 702–720 in method 700 initializes a first row to have a width Q of Q = SCREENWIDTH, a second iteration of the loop 702–720 places at least a first image within a margin within the first row, and then, a third iteration of the loop 702–720 attempts to fit a second image within a second margin within the first row. 
It should be understood that the claimed section corresponds to Srinivasan’s first row, each of the claimed subsections correspond to each region in Srinivasan for which a margin surrounds a respective image, and the claimed graphical elements correspond to each of Srinivasan’s first and second images.
comparing an aggregate of the first width and the second width with a width of a display window within which the page is to be displayed;
During the third iteration of the loop, while attempting to place the second image in the row, at block 714, the system decides “[i]f W (the width of the image) combined with M (the desired margin) is less than or equal to Q (the space left in the row).” Srinivasan ¶ 59. 
It should be understood that this comparison is the mathematically the same as the claimed comparison, albeit stated differently, because the quantity of Q (the space left in the row) is simply the width of the row less the first image (per the first iteration of block 720). Algebraic proof of the equivalence follows, but in plain English, Srinivasan’s process 700 determines whether or not a second image of a second width will fit in a screen-wide row when there is already a first image of a first width in the same row. This comparison necessarily involves comparing the aggregate widths of the two images to the total available space of the row. In mathematical terms, the equivalence between the claimed comparison and Srinivasan’s comparison is as follows:
2 + M ≤ Q, where W2 is the width of the second image, Q is the remaining width of the row, and M is a margin. However, recall that during the first two iterations of the loop, step 718 initialized the empty row such that Q = SCREENWIDTH + M, Srinivasan ¶ 61, added the first image, and then subtracted the width of the first image W1 and M from Q to account for the first image’s width. Srinivasan ¶ 60. Thus, we can substitute Q in our equation with SCREENWIDTH + M – W1 – M, which gets us the following comparison that is ultimately simplified to the same comparison that is claimed: 
                
                    
                        
                            W
                        
                        
                            2
                        
                    
                    +
                    M
                    ≤
                    S
                    C
                    R
                    E
                    E
                    N
                    W
                    I
                    D
                    T
                    H
                    +
                    M
                    -
                    
                        
                            W
                        
                        
                            1
                        
                    
                    -
                    M
                
            
Accordingly, Srinivasan teaches, or at least suggests, comparing the aggregate widths of the two images, W1 and W2, to the width of the row, which is the same as the width of the screen.
responsive to retrieving the page and based upon comparing the aggregate of the first width and the second width with
After running through the loop for laying out each image, “if no more thumbnails images are available for the display, NO at 704, the last row can be laid out, at 706.” Srinivasan ¶ 62. “FIG. 5A is an illustration of an exemplary embodiment 500 where images are filled into display lines in a display.” Srinivasan ¶ 39.
wherein: when the aggregate of the first width and the second width is determined to be less than the width of the display window, the first graphical element and the second graphical element are displayed side by side in a first row in the display window based upon the aggregate of the first width and the second width being less than the width of the display window,
“If W (the width of the image) combined with M (the desired margin) is less than or equal to Q (the space left in the row), YES at 714, the image can be added to the current row (R), at 720. That is, the scaled image is filled into the display line, such as a row or column, if the size of the desired margin between images combined 
and when the aggregate of the first width and the second width is determined to be greater than the width of the display window, the first graphical element is displayed in the first row and the second graphical element is displayed in a second row that is adjacent the first row based upon the aggregate of the first width and the second width being greater than the width of the display window.
However, “when the image cannot fit into a current row,” block 714 resolves to “NO,” triggering a new row to be added at blocks 716–718. Srinivasan ¶ 61. “In this way, as an example, a new row (or column) is added to the display to which the image can be added, such as at 720.” Srinivasan ¶ 61. For example, as shown in FIG. 5A, “image 508 will not fit into the remaining space 510 of line 504A if the image was to be filled 506A in at this location. Therefore, the image 508 is filled into 506B the next display line 5048.” Srinivasan ¶ 39.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Filner’s mobile web page by applying Srinivasan’s known method 700 of laying out page elements to Filner’s system. One would have been motivated to use Srinivasan’s technique instead of Filner’s approach of uniformly laying out the page elements because, as Srinivasan explains, there are several shortcomings and/or limitations to Filner’s uniform layout approach: “the resulting images are often distorted to fit a certain aspect ratio, or the details cannot be distinguished because the resolution does not appropriately fit the displayed image size. Further, a lot of display space is left blank, often up to 70%, when using a uniform packing arrangement.” Srinivasan ¶ 4. Indeed, we can verify this last complaint simply by looking at Filner’s resulting rearranged page 424 in FIG. 4, which shows a very long column (which would require a lot of scrolling) as a result of uniformly distributing each element on its own row. 
Claim 11
Filner, as combined with Srinivasan, teaches the computing system of claim 10, 
wherein at least one of the first graphical element or the second graphical element is a widget.
There is no accepted single meaning of the term in the trade that would be seen as further limiting the claimed “graphical element,” nor does the specification expressly define the term. Instead, the specification provides only one, non-limiting example of a widget: “the graphical element may be a widget that, when the page is rendered, is configured to retrieve an employee directory for the organization and cause the employee directory to be presented in the page.” (Spec. ¶ 1). Accordingly, the Examiner understands the scope of the claimed “widget” to require an element that is “graphical” in nature (irrespective of whether the “graphics” are text, images, multimedia, graphs, etc.), and whose possible embodiments are at least consistent with the specification’s example of taking the widget as an instruction to retrieve information. See MPEP § 2111 (explaining that the “broadest reasonable interpretation” of a claim must be “consistent with the use of the claim term in the specification and drawings” in order for it to be reasonable).
In the instant case, Filner teaches or at least suggests that each <TD> may further include a “background = {url}” attribute, which those of ordinary skill in the art would readily recognize as an instruction to load an image at the specified URL for the table cell. See Filner TABLE 1.
Moreover, Filner’s disclosure notwithstanding, a “widget” in a design canvas is admitted prior art. Specifically, in paragraph 2 of the specification, the Applicant admits that “[c]onventional design canvases that are configured to facilitate creation of pages limit where graphical elements can be positioned on a page,” (Spec. ¶ 2) (emphasis added) where the Applicant defines “graphical element” to include widgets in the previous paragraph. Similarly, the Applicant also admits, in paragraph 1 of the disclosure’s background section, that “[w]eb-based applications currently exist that are configured to allow users in an organization to create pages,” where one non-limiting example of such an existing web-based application includes a design canvas 
Claim 12
Filner, as combined with Srinivasan, teaches the computing system of claim 10, 
wherein at least one of the first graphical element or the second graphical element is one of an image, video, or text.
Each <TD> may further include attributes that cause their respective contents to be rendered graphically. For example, the “bgcolor = {color}” causes a solid color to be rendered as the square for the table cell, whereas the “background = {url}” loads an image at the specified URL for the table cell. See Filner TABLE 1.
Moreover, Filner’s disclosure notwithstanding, the further limitation of the graphical elements as “image, video, or text” is admitted prior art. Specifically, in paragraph 1 of the disclosure’s background section, the Applicant admits that “[w]eb-based applications currently exist that are configured to allow users in an organization to create pages,” where one non-limiting example of such an existing web-based application includes a design canvas “that can be employed by the user to position one or more graphical elements on a page, wherein a graphical element may be text, an image, a video, a widget, or the like.” (Spec. ¶ 1) (emphasis added).
Claim 17
Claim 17 is directed to a computer readable storage medium comprising substantially the same instructions that are stored on the memory of the system of claim 10. As such, claim 17 is rejected according to the same findings and rationale as provided above for claim 10.
Claim 20
Filner, as combined with Srinivasan, teaches the computer-readable storage medium of claim 17, wherein 

There is no accepted single meaning of the term in the trade that would be seen as further limiting the claimed “graphical element,” nor does the specification expressly define the term. Instead, the specification provides only one, non-limiting example of a widget: “the graphical element may be a widget that, when the page is rendered, is configured to retrieve an employee directory for the organization and cause the employee directory to be presented in the page.” (Spec. ¶ 1). Accordingly, the Examiner understands the scope of the claimed “widget” to require an element that is “graphical” in nature (irrespective of whether the “graphics” are text, images, multimedia, graphs, etc.), and whose possible embodiments are at least consistent with the specification’s example of taking the widget as an instruction to retrieve information. See MPEP § 2111 (explaining that the “broadest reasonable interpretation” of a claim must be “consistent with the use of the claim term in the specification and drawings” in order for it to be reasonable).
In the instant case, Filner discloses that each <TD> may further include a “background = {url}” attribute, which those of ordinary skill in the art would readily recognize as an instruction to load an image at the specified URL for the table cell. See Filner TABLE 1.
and the page is a web page.
See Filner ¶¶ 31–33.
Claim 21
Filner, as combined with Srinivasan, teaches the computer-readable storage medium of claim 17, 
wherein at least one of the first graphical element or the second graphical element is an image, 
In the instant case, Filner discloses that each <TD> may further include a “background = {url}” attribute, which those of ordinary skill in the art would readily recognize as an instruction to load an image at the specified URL for the table cell. See Filner TABLE 1.

See Filner ¶¶ 31–33.
Claim 24
Filner, as combined with Srinivasan, teaches the computer-readable storage medium of claim 17, wherein
the first width is different from the second width.
As shown in FIG. 4, cells 405c and 405e corresponding to the first and second subsections have respective first and second widths that are different (the second width is greater). Filner FIG. 4.
Claim 26
Filner, as combined with Srinivasan, teaches the computing system of claim 10, 
wherein the second zone has a third width assigned thereto, the third width of the second zone is greater than the width of the display window, and further wherein the third width of the second zone is reduced based upon the width of the display window when the page is displayed in the display window.
“Another way in which the single column presentation of the content is enhanced is via content wrapping. For example, text can wrap to fit within the column, and therefore need not be radically scaled down to fit within the column width. FIG. 4 shows an example of such a feature, where text in block 404c in the initial page layout 400 is wrapped in the single column page layout 424, thereby narrowing and lengthening the resultant block 404c'. Note however that some scaling of text or other wrapped content is still possible, such as for relatively large text.” Filner ¶ 48.
Claim 27
Filner, as combined with Srinivasan, teaches the computing system of claim 10, wherein 
the first width is different from the second width.

Claims 29–31 and 37 
Claims 29–31 recite substantially the same method that the system of claims 10–12 is programmed to perform, and are therefore rejected according to the same findings and rationale as provided above for claims 10–12.
II.	BREINBERG AND SCHILLER TEACH CLAIM 33.
Claim 33 is rejected under 35 U.S.C. § 103 as being unpatentable over Breinberg as applied to claim 29 above, and further in view of U.S. Patent Application Publication No. 2007/0186178 A1 (“Schiller”).
Claim 33
Breinberg teaches the method of claim 29, further comprising:
determining that the aggregate of the first width and the second width is greater than the width of the display window based upon the comparing the aggregate of the first width and the second width with the width of the display window such that the first graphical element is displayed in the first row and the second graphical element is displayed in the second row;
Given an initial window width, “if the flow width is too narrow to hold [] all [of the child elements] in the same row, then the bound set will be broken up into multiple rows.” Breinberg ¶ 100. “Further, if a bound set of children must be broken into multiple rows, then no child from outside of that bound set will appear on the same row as any child from that bound set.” Breinberg ¶ 100.
receiving an indication that the display window has been resized such that the width of the display window has been updated;
The operating system detects whether “the width of the FlowFrame is reduced from its initial size.” Breinberg ¶ 101. 

In addition to detecting the reduction in size, the operating system further detects if the reduction is “to the point where the dashed line 750 crosses the dialog window.” Breinberg ¶ 101.
determining that the aggregate of the first width and the second width is less than the updated width of the display window; and upon determining that the aggregate of the first width and the second width is less than the updated width of the display window, displaying the first element and the second element in the first row.
As shown thus far, most of the rejection of claim 33 relies Breinberg’s working example of reflowing graphical elements upon detecting a resize that makes the window narrower, much like the rejection of claim 32 above. However, this working example differs from claim 33, because claim 33 effectively recites the reverse of claim 32. That is, Breinberg and claim 32 both start with two graphical elements on the same row, but then move the second element onto a second row in response to a display window’s width shrinking to a width that is less than the aggregate width of the two graphical elements. Claim 33 runs claim 32 in reverse: the two graphical elements start out on their separate rows, but then move onto the same row in response to the display window’s width enlarging to a width that is greater than the aggregate of the two graphical elements’ widths. 
The Examiner submits that it would have been obvious to a person of ordinary skill in the art to simply reverse the above-mentioned working example before the effective filing date of the claimed invention for a few reasons.
Frist, a priori any knowledge of an explicit teaching in a secondary reference, it is well-established that a mere reversal of parts or operations is prima facie obvious. See MPEP § 2144.04(VI.)(A.) (citing In re Gazda, 219 F.2d 449 (CCPA 1955)); and In re DeBlauwe, 736 F.2d 699, 703 (Fed. Cir. 1984). Moreover, one of ordinary skill could have reasonably expected the result of the reversal, as he or she could see such 
Second, Breinberg explicitly teaches that this exact idea—bringing elements from a second row up to a first row upon expanding the window—was known prior to Breinberg’s invention. Specifically, the Breinberg discloses that in the Java™ implementation of the FlowLayout class, in addition to automatically wrapping the controls as necessary to the next row upon shrinking a window, “[s]imilarly, as the container is expanded, all objects from lower rows that will fit into higher rows are automatically moved into the higher rows.” Breinberg ¶ 11.2
Third, Breinberg repeatedly suggests that his technique is not limited to merely shrinking a window, instead teaching throughout his disclosure that the aggregate widths of the child elements should be compared to the width of the window after any kind of resizing of the window, recalculating the layout as needed. See, e.g., Breinberg ¶ 21 (“automatically and dynamically laying out elements within a window is performed dynamically in real-time as a window is automatically or manually resized”); Breinberg ¶ 69; Breinberg ¶ 70; and Breinberg ¶ 73 (“during resizing of the window 200, the AutoLayout module 330 dynamically places and sizes the FlowFrames”). Indeed, at one point, Breinberg even suggests that his system is intended to solve a problem in the art where “when the size of such a dialog window is increased, the increase in window size serves only to waste display space by creating a larger window having no information or controls within the expanded area, as the positions of the controls within the window remain fixed as noted above.” Breinberg ¶ 8.
Finally, irrespective of whether Breinberg suggests the remaining elements of claim 33, Schiller explicitly teaches a method comprising:
the first graphical element is displayed in the first row and the second graphical element is displayed in the second row;

receiving an indication that the display window has been resized such that the width of the display window has been updated;
“[T]he user enlarges the window by clicking the maximize button at the upper right hand comer or resizes the browser window.” Schiller ¶ 40.
upon receiving the indication that the display window has been resized, comparing the aggregate of the first width and the second width with the updated width of the display window;
“When the user enlarges the window . . . [t]he application calculates the maximum number of photos that can be fitted in the new user viewable window.” Schiller ¶ 40.
determining that the aggregate of the first width and the second width is less than the updated width of the display window; and upon determining that the aggregate of the first width and the second width is less than the updated width of the display window, displaying the first element and the second element in the first row.
After calculating the number of photos that can be fitted, “the user viewable window is automatically reflowed to have four rows and each row contains six photos as shown in FIG. 7B,” an the application “automatically loads only the photos that are currently viewable within the browser window.” Schiller ¶ 40.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to reverse the order of steps performed in Breinberg’s method, thereby displaying the first element and the second element in the first row upon determining that the aggregate of the first width and the second width is less than the updated width of the display window, as taught by Schiller. One would have been motivated to copy Schiller’s technique because it is inefficient not to display as many graphical elements as possible given the amount of space that becomes available after enlarging a window. See Schiller ¶ 5 (“another problem with 
III.	BREINBERG AND O’NEIL TEACH CLAIMS 35 AND 36.
Claims 35 and 36 are rejected under 35 U.S.C. § 103 as being unpatentable over Breinberg as applied to claim 29 above, and further in view of U.S. Patent Application Publication No. 2005/0021549 (“O’Neil”).
Claim 35
Breinberg teaches the method of claim 29, and further teaches that the relative positions are defined by respective hierarchies, see Breinberg ¶ 61, but Breinberg does not appear to explicitly disclose defining the hierarchies with respective first and second “hierarchical tuples.”
O’neil, however, teaches a method of tracking zones in a first and second hierarchy, wherein:
relative positions of the first zone and the second zone in the page are defined by a first hierarchical tuple and second hierarchical tuple, respectively. 
“The ‘ORDPATH’ shown in FIG. 3 is an exemplary numbering scheme for position identifiers 325.” O’Neil ¶ 39. As shown, nodes 306 and 308 are respectively encoded with 1.3 and 1.5 representing their respective hierarchical positions. O’Neil ¶ 39. “Information can be derived from these position identifiers 325 in the following manner.” O’Neil ¶ 40. “Position identifiers 325 represent both the hierarchical and left-to-right position in tree 300 of a given node. O’Neil ¶ 38. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to encode the first and second zone data in Breinberg’s hierarchy as a tuple, per O’Neil’s instruction to do so. One would have been motivated to combine O’Neil with Breinberg based upon a preexisting and known “need for a system and method for representing hierarchical data that overcomes the drawbacks of the prior art.” O’Neil ¶ 4.
Claim 36
Breinberg, as combined with O’Neil, teaches the method of claim 35, 
wherein relative positions of the first subsection and the second subsection within the section are defined by a third hierarchical tuple and a fourth hierarchical tuple, respectively. 
“Position identifiers 325 represent both the hierarchical and left-to-right position in tree 300 of a given node. That is, given the position identifiers 325 of any two nodes in tree 300 . . . it is possible to determine which of the nodes appears to the left (or right) of the other.” O’Neil ¶ 38. Thus, as shown in FIG. 3, ORDPATH 1.5.1 indicates that child node 310 is the first child of section node 308, which section 308 is fifth in the sequence of nodes that are subordinate to the grandparent document node 302.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to encode the first zone and section data of Horton as a “triple,” per O’Neil’s instruction to do so. One would have been motivated to combine O’Neil with Horton based upon a preexisting and known “need for a system and method for representing hierarchical data that overcomes the drawbacks of the prior art.” O’Neil ¶ 4.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The HTML tag <TD> is a trade-specific term that those of ordinary skill in the art understand refers to the individual data cells of a table. See World Wide Web Commission, HTML 4.01 Specification at § 11.2.6, available at <https://www.w3.org/TR/html401/struct/tables.html#h-11.2.6> (December 24, 1999) (“The TD element defines a cell that contains data.”).
        2 It should be understood that Breinberg’s opinion that the prior art “fails to account for potential relationships between components existing within a single frame” does not teach away from the claimed invention for two reasons: (1) the claim fails to recite such an accounting of relationships between sister elements; and (2) the rejection relies in part upon Breinberg’s solution to this problem, i.e., the FIG. 7A–7B embodiment explicitly accounts for relationships between pairs of child elements.